 632DECISIONSOF NATIONAL LABOR RELATIONS BOARDJack Watkins,G.M.C. and Clifford O. WaldronInternational Association of Machinists and AerospaceWorkers,Lodge No.1484(Jack Watkins,G.M.C.)and Clifford O. Waldron.Cases 21-CA-10983 and21-CB-4327May 16, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn January 26, 1973, Administrative Law JudgeJames T. Rasbury issued the attached Decision in thisproceeding. Thereafter, Respondent Union filed ex-ceptions and a supporting brief, and the GeneralCounsel filed limited cross-exceptions and a support-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge I and toadopt his recommended Order .2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Jack Watkins G.M.C., LongBeach, California, its officers, agents, successors, andassigns, and Respondent International Association ofMachinists and Aerospace Workers, Lodge No. 1484,its officers, agents, and representatives, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY. Administrative Law Judge: This pro-ceeding was tried before me on November 21, 1972,1 at LosAngeles, California, with all parties present. The consolidat-ed complaint,' issued pursuant to Section 10(b) of the Na-tional Labor Relations Act, as amended (herein the Act),alleged that Jack Watkins, G.M.C. (Respondent Company),violated Section 8(a)(1) and (3) of the Act dischargingClifford Waldron on May 23 pursuant to the demand of theRespondent Union; the conduct of the Respondent Unionin demanding and causing the discharge of Waldron wasalleged to be a violation of Section 8(b)(1)(A) and (2) of theAct. Each of the respective answers of the Respondentsdenied the commission of any unfair labor practices.The issues to be resolved are: Is this the type of situationwhich, under the Board's pronouncements in theCollyer 3line of cases should be deferred to the arbitration procedureestablished in the labor managementagreementbetweenthe Respondent Company and Respondent Union? Second,in the event this matter is not deferred under theCollyerlineof cases, is there a valid union-security clause in the laboragreementbetween the Respondents which required Wal-dron to become a member of the Respondent Union?Upon the entire record, my observation of the witnesses,and the briefs filed by the General Counsel and RespondentUnion, I make the following:FINDINGSAND CONCLUSIONSIJURISDICTIONThe Respondent Employer is now, and has been at alltimes materialherein, engaged in business at Long Beach,California, in the retail distribution, servicing, and repair oftrucks and related products. In the course and conduct ofits businessoperations, the Employer annually derives grossrevenue in excess of$500,000 and annually purchases andreceivesgoods,materials,and supplies valued in excess of$50,000 directly from suppliers located outside the State ofCalifornia.At the hearing the parties stipulated to theabove-related jurisdictional information, and on that basisI find that the Employer is, and has been at all times mate-rial herein, an employer engaged in commerce and in abusinessaffecting commerce within the meaning of Section2(6) and (7) of the Act.1The Administrative Law Judge made certain inadvertent errors in hisDecision which are corrected as follows:Under the section entitled"The Remedy," in the second paragraph thereofand in In.16, change"October 19, 1972" to "October 16, 1972."Under sec.IIIA, par.6, delete the first sentence thereof and substitutetherefor the following. "The second labor management contract covering theperiod from December16, 1971, throughDecember15, 1973,became effec-tive approximately 10 months after Waldron was assignedthe "A.F.A."warrant duties as outlined above."2Member Jenkins would not defer to arbitration for the reasons given bythe Administrative Law Judge and for the reasons set forth in his dissentsinCollyer Insulated Wire,192 NLRB 837,Terminal Transport Company, Inc,185 NLRB 672;National Radio Company, Inc,198 NLRB No 1; and suc-ceeding cases.II.THE LABOR ORGANIZATIONThe complaintalleges,and the Respondent Union doesnot deny, and I herewith find, that the International Associ-ation of Machinists and Aerospace Workers, Lodge No.1All dateshereinafterare 1972, unless otherwise indicated2 A chargeagainst eachof the Respondents was filed on May 25 and servedon each of the Respondents the following day, May 26 The consolidatedcomplaintwas dated September 29 and served on each of the parties on thesame date.3Collyer InsulatedWire,192 NLRB 837203 NLRB No. 98 JACK WATKINS, G.M.C.1484, is,and at all material times herein has been,a labororganization within the meaning of Section2(5) of the Act.Ill.THEUNFAIR LABOR PRACTICESA. The FactsClifford Waldron, the Charging Party, and Pat Muzingo,who is the parts manager for the Respondent Company,were called by the General Counsel. James Watkins, trea-surer and operations manager for the Respondent Compa-ny,and Thomas Burniston, business agent for theRespondent Union, were called by the Respondent Union'scounsel. The relevant factual situation is not in serious dis-pute and might be summarized from the record and thetestimony of the above-named witnesses, as follows:The parties stipulated that a Board-conducted electionwas held on August 12, 1969, and, pursuant to the resultsthereof, the Respondent Union was certified as the collec-tive-bargaining representative .4 The recognition clause ofthe first contract negotiated between the parties coveringthe period December 15, 1969, through December 15, 1971,5reads as follows:The Employer recognizes the Unions as the exclusivebargaining representatives of all its employees at itsLong Beach, California, facility, excluding new andused trucksalesmen,office clerical employees, profes-sional employees, guards, watchmen and supervisors asdefined in the National Labor Relations Act.The union-security clause in this same first contract readsas follows:ArticleII -UnionSecurity:(a) It shall be a condition of employment that allemployees of the employer covered by this agreement,and hired on or after the effective date or date of execu-tion of this agreement,whichever is the later,shall onthe sixtieth (60th) day following the beginning of suchemployment become and remain a member in goodstanding of the appropriate Union.(b) It shall also be a condition of employment thatall employees of the employer covered by this agree-ment who are members of the Unions in good standingon the effective date or the date of execution of thisagreement,whicheveris the later, shall remain mem-bers in good standing.(c)No present employee of the Employer coveredby this agreement shall be required to become a mem-ber of the Unions as a condition of his employment orcontinued employment by the Employer.(d) The appropriate Union shall notify the Employ-er, in writing,of any employee who is in default underBased on the preamble of the labor agreements placed in evidence (G.C.Exhs. 2 and 3)the certification was a joint certification for the RespondentUnion and Teamsters'Local 88,with each Union having authority to repre-sent the employees whose duties fell within the respective Union's normalwork jurisdictions.5 See G.C. Exh.2 for completecopyof the contract633the preceding paragraphs (a) or (b). Such employeesshall be discharged only if they fail to tender the peri-odic dues and initiation fees uniformly required as acondition of acquiring or retaining membership in theappropriate Union within seven days after receipt ofsuch written notice by the general manager of the Em-ployer, or his designee.(e)The Unions shall indemnify, defend and savethe Employer harmless against any andall claims, de-mands,suits,or other forms of liability that shall ariseout of, or result from, any action taken by the Employ-er for the purpose of complying with the provisions ofthis Section II.Waldron was hired as a heavy-duty mechanic by the Re-spondent Company on November 1, 1969. In keeping withthe contract language quoted above, there was no require-ment to join the Union and Waldron elected not to do so.On February 1, 1970, he was given the title offoreman anda 25-cent-an-hourincrease.6Waldron continued to performhis duties as a foreman mechanic until the early part of1971. (The exact date was not established. Apparently theCompany made no record of the change in his duties.) Atthat time his duties changed and he started doing "Applica-tion for Factory Adjustment" warranty work. This workconsisted of keeping records on the parts supplied and thelabor performed by Respondent Company infulfillment ofthe General Motors Corporation warranties given on thevarious trucks so that these company costs could be back-charged to G.M.C. In fulfilling these duties, Waldron testi-fied he wore the same kind of work clothes as he had wornwhile working in the shop; that while he worked at a deskin performing the paper work, he was in and out of the shopwhere the mechanics were working and they,in turn, werein and out of his work area which was immediately adjacentto the workshop. Waldron testified that 70 to 80 percent ofhis time was devoted to the "A.F.A" warranty duties, andthe balance of the time was spent in the shop helping outthe mechanics. If Waldron had any questions regarding hiswork, he went to Mr. Richard Fleming, who at the timeWaldron first started these duties was shop superintendent,with authority to hire and fire. Waldron also had contactwith Merle Eifert, who was the bookkeeper or office clericalthat picked up his work papers and made the extensions andhad them typed.Waldron was told at the time he was asked to help withthe "A.F.A." warranty work that the Companywas runningbehind because of the large volume of warranty work andMr. Fleming neededsomehelp. In February 1972, Waldronwas reassigned mechanical duties and Mr. Fleminghas con-tinued the "A.F.A." warranty work without additional as-sistance.The second labor management contract covering the pe-riod from December 16, 1971, through December 15, 1973,became effective shortly before Waldron was assigned the"A.F.A." warranty duties as outlined above. (See G.C. Exh.6While the point was notfully discussed or disclosedat the hearing, basedon the arguments of the parties,it seems reasonably safe to conclude that the"foremen"were not supervisorsas defined by the Act. They had no authorityto hire or fire,and at least some so-called "foremen" were members of theUnion.I conclude these foremen were leadmen and were included within thebargaining unit. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARD3).The language of the recognition clause remained un-changed,but there were changes in the union-security claus-es. The new language of paragraph (c) is the most relevantand reads as follows:(c)An employeeof the Employer covered by thisagreement who was not a member or who had notsigned an authorization card or membershipapplica-tion byDecember15, 1969,shall not be required tobecome a member of eitherUnion asa condition of hisemployment or continued employmentby the Employ-er.As indicated earlier, Waldron was reassigned the regularduties of a mechanicin February 1972.Following a complaintor a queryfrom GlennLetts, theshop steward for RespondentUnion,concerning the mem-bership status of Waldron, Burniston,business agent ofRespondent Union,wrote tothe Company on April 5 andrequested Waldron's termination unless "he tenders to theUnion all fees now due." (See G.C. Exh.4.) Several meet-ings or discussions followed,with the Company consistentlycontending that Waldron"had not left the bargaining unit."[And thus was protected from required membership by the"grandfather clause"language of the agreement,i.e., articleII, paragraph(c).]The Unioncontended that Waldron hadleft the bargaining unit while performing the assigned "A.F.A." warrantyduties and thus was required to join the Union30 daysafter he returned to the bargaining unit as a me-chanic.This would bein keeping with paragraph(a) of theunion-security clause,article II.Neither the Union nor the Company was able to prevailin convincing the other of their views, and on May 8, Re-spondent Union wrote the Company reminding it of theUnion's earlier demand for the termination of Waldronunless he tendered the fees then due. In this letter the Re-spondent Union attacheda copy of agrievance form bear-ing the heading of the Respondent Union and dated May8, and in the letter requested arbitration and suggested thenames of three possible arbitrators.Following receipt of the May 8 letter,there were otherefforts to settle the problem,but the Companynever ex-pressed a willingness to arbitrate or took steps to select anarbitrator as suggestedby the Unionor as provided for thelabor management agreement'There were several compro-mise offers during thisperiod; i.e., the Union offered towaive the initiation fee and back dues and the Companywas willing to pay the employee's dues.However,Waldronwas completely unwilling to join theUnion,and the Com-pany was consistently negative toward proceeding to arbi-tration.B. Analysis1.ShouldCollyerbeapplied?Unquestionaly Waldron was terminated because of theUnion's insistence that he was required,under the terms ofthe contract,to join theUnion .8 The Unionmade the re-7 Art. VIII(d), Grievance and Arbitration Clause,is set forth in AppendixA, attached hereto.tA consideration of the niceties of the union shop vis-a-vis 'joining thequest and the Company finally acceded to the Union's posi-tion, although the Union was undoubtedly perfectly willingto submit their position regarding the interpretation of thecontract language to an arbitrator as provided for in thecontract.The contractlanguage is clearly ambiguous, andthe position taken initially by the Company makes it clearthat the parties to the contract had differing interpretationsof what had been negotiated.Thisdispute is a typical exam-ple of an honest difference of opinion between parties to alabor agreement and in my opinion should have been sub-mitted to arbitration with a full disclosure from each partyas to what was intended in their proposals,counterpropo-sals, and final language,including such information as:Which side proposed the critical language and what, if any-thing,may have been a consideration ora quid pro quoforthe acceptance of the final language.Clearly the dispute"arises concerning the interpretationor application of the agreement,"a timely grievance wasfiled,and provision for final and binding arbitration ordisposition by arbitration is provided for in article VIII ofthe applicable labor agreement between the parties. Eventhough the RespondentCompany hasbeen uncooperativein the arbitration process, arbitration could be compelled bycourt action.(Indeed,there is evidence that the Unionthreatened to do just that.) However, arbitration did notoccur, and the Company capitulated to the Union's requestfor the dischargeof Waldron.This dispute appears then to be well within the generalconsiderations which led the Board to conclude inCollyer,supra,that arbitration is the preferred procedure for resolv-ing a dispute which could be submitted to arbitration con-cerning the meaning of the parties' agreement.Clearly inthis case,"the alleged unfair labor practices are intimately10entwined with matters of contractual interpretation."However, because in this dispute the Respondent Compa-ny-for reasons which are not readily apparent-after somedelay, chose to align itself with the Respondent Union, andis now equally subject to the remedial powers of the Board,the interests of the Charging Party are in conflict with theinterestsof boththe Respondents.A fair andimpartial reso-lution, as required by bothSpeilberg11andCollyer, supra,would necessitate a detailed presentation to the arbitratorof what transpired at the negotiating table when the relevantand disputed language was placed in the agreement. Thisinformation rests exclusively with the Respondents which,as indicated above, at this time and place appeared to bealigned against the Charging Party.For this reason,then, Ishall not recommend deferral to arbitration,but shall dis-Union," or the Company paying the dues on behalf of Waldron, is notnecessary for a resolution of the issues raised in this case and will not bediscussed9 The Respondent Union relies heavily onMedicalManors,inc.,d/b/aCommunity Convalescent Hospitals,199 NLRB No. 139, wherein the Boarddeferred to the arbitration process. In that case the union resorted to thecourt to compel the company to arbitrate.But the dispute remained at alltimes between the respondent company and the chargingparty-the union.In the instant case the Company finally acceded to the Union's request andthe cases are readily distinguishable.10Brotherhoodof Teamstersand AutoTruck Driver Local No. 70 (NationalBiscuitCompany),198 NLRB No. 4.11SpeilbergManufacturingCompany,112 NLRB 1080. JACK WATKINS, G.M.C.635pose of the unfair labor practice allegations of the complainton their merit.122.Was Waldron requiredby theterms ofthe agreement to join the Union?Respondent Union'sposition is thatWaldron left thebargaining unit in early 1971 when he started performingthe "A.F.A." warrantyduties, and did not return to workincluded within the bargaining units until February of thefollowingyear.If this premise is accurate,then under thelanguage of the labor agreement and the law, it seems clear,Waldron was required to jointhe Union30 days after re-turning to work within the bargaining unit.When he failedto do so, the Union's insistence thatWaldron join (or atleast tender his dues and initiation fees)and the RespondentCompany's subsequent discharge of Waldron was valid andwell within the permissible union-security provisions of theAct.13At the hearing the RespondentUnionmade an effort toshow that the type of work Waldron performedas an "A.F.A." warrantyemployee was officeclericaland thus clearlyexcluded from coverage within the bargaining unit as setforth in the recognition clause.This position was urged inthe brief,although it seems clear from the evidence at thehearing that such a contention was not made by the Unionin its early discussions withthe Company,nor was it setforth in either the grievance or theUnion's letter of May 8.Ido not regard as fatal,however, the delay inraising thisissue.My concern is in accepting the premise as contendedfor bythe Union.The Unionalso urges the treatment of Jack Borza, anemployee of theCompanywho was required to join theUnion,as a precedent for the interpretation of the disputedlanguage.Iam compelled to disregard this argument be-cause it begs the crucial question.The parties stipulated thatBorza was working in a nonbargaining unit position andthen returned to the bargaining unit.The criticalquestionfor determination here is: Did Waldron ever leave the bar-gaining unit?If this question is answered in the affirmative,then the complaint should be dismissed.Itwas originally the position of theCompany that Wal-dron had never left the bargaining unit.Thisdeterminationis based on the credited testimony of James Watkins, who"sat in"on the contract negotiations and wasprimarilyresponsible for the expressed position of theCompany tothe Union regarding Walrdon.12FollowingKansasMeat Packers,a Divisionof Aristo Foods,Inc.,198NLRB No. 2; compareNational Radio Company, Inc,198 NLRB No. 1,wherein the Board deferredto arbitration, predicatedon their finding thatthe interestsof the Unionand the aggrievedemployee werein substantialharmony.13 The relevantportion ofSec. 8(a)(3) of the Actpermittingthis form ofunion security reads asfollows: "It shallbe an unfairlabor practice for anemployer-by discriminationin regardto hire or tenure of employment orany term orconditionof employmentto encourage or discouragemember-ship in any labor organization:Provided,That nothingin thisAct, or in anyother statute of the United States, shall preclude an employer from makingan agreement with a labor organization(not established,maintained, orassistedby any actiondefined in section 8(a) of this Actas an unfair laborpractice)to require as a conditionof employmentmembership therein on orafter the thirtiethday followingthe beginningof such employment, or theeffective date of such agreement,whicheveris the later.... "I am convinced that Waldron never left the bargainingunit for the following reasons: (1)When he was asked tohelp with the "A.F.A." warranty work, he was told, "Therewas a lot of warranty work coming in and Mr. Flemingneeded somehelp." After the work was caught up, Waldroncontinued with his regular mechanical duties and there wasno replacement of him in the warranty job. (2) No recordor notation was made on the personnel records by the Com-pany of any transfer or change of duty at the time he wasasked to help with the warranty work. (3) Waldron was inand out of the mechanical shop on a regular basis and hadfrequent contact with the mechanics. (4) Twenty to thirtypercent of his time was spent assisting the mechanics in theshop, work he had formerly performed. (5) There was nochange in his wages either before or after the warranty workand he remained on an hourly rate before, during, and afterthe warranty assignment. (6) His mode of dress remainedthe same before, during, and after the warranty assignment.(7)There was no change in company benefits.Equally important, it seems clear from the records thatwhile the work performed was slightly different from thatof the usual mechanic, only a person with mechanicalknowledge and familiarity with the G.M.C. truck equip-ment could have performed in the warranty job. Certainly,the typical and usual office clerical could not have per-formed these functions. The physical location of the workwas in the proximate area of the mechanical repair shop.For all of these reasons, I am convinced that Waldron re-mained within the bargaining unit while performing thewarranty work.Moreover, the Board has for many years had a policy thatthe union-security provisions relied upon in justificationfor discharge must be expressed in clear and unmistakablelanguage.14 The relevant language here, as applied to a non-existent job at the time the language was agreed to, is notclear and unmistakable. Contrary to Respondent Union'sargument, the phrase in article 11(c), "covered by this agree-ment," does not relate to or modify the nounemployee,butrather the nounemployer.In view of the extreme conse-quences that can legally be imposed on a nonconformingemployee, it is not asking too much to require the parties toa labor agreement to express the essentials of union-securityprovisions in ummistakable language.I5Upon the basis of the foregoing findings of fact and theentire record in the case, I make the following:CONCLUSIONS OF LAW1.JackWatkins, G.M.C., is an employerengaged incommerce and Respondent Union is a labor organizationwithin the meaning of the Act.2.Respondent Union did wrongfully and unlawfullycauseRespondent Employer to discriminate in regard to thetenure of employment of Clifford 0. Waldron in violationof Section 8(a)(3) of the Act, thereby encouraging member-ship in Respondent Union, and did thereby violate Section8(b)(1)(A) and (2) of the Act.3.By discharging Clifford 0. Waldron at the request ofthe Union, the Respondent Company has interfered with,14Don Juan Co., Inc,79 NLRB 154, enfd. as modified on other points 178F.2d 625 (C.A. 2, 1949).15The Iron Fireman Manufacturing Company,69 NLRB 19. 636DECISIONSOF NATIONAL LABOR RELATIONS BOARDrestrained,and coerced its employees in violation of theirSection 7 rightsof the Actand by the same conduct discri-minated in regard to the tenure of employmentof Waldron,all of which encouraged union membership and is violativeof Section 8(axl) and(3) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.REMEDYHaving found both RespondentUnion and RespondentCompany tohave engaged in certain unfair laborpractices,I shall recommend that each be ordered to cease and desisttherefrom and take certain affirmativeaction in order toeffectuate the policiesof the Act.I shall recommend that the RespondentUnion adviseJack Watkins,G.M.C., in writing, with a copy to Clifford0. Waldron,that it hasno objectionto the reemployment,or continued employment,of Waldron.16 It shall be recom-mended that RespondentUnion and Respondent Compa-ny, jointlyand severally,makeWaldron wholefor any lossof pay or other benefits, includingseniority, he may havesufferedby reasonof the unlawful discrimination againsthim from the date of thediscriminatoryact of discharge,May 23,until he was reinstated,October 19,less interimearnings and in a manner consistentwithBoard policies asset forthinF.W.Woolworth Company,90 NLRB289. In-terest onsaid backpay to be computedin the amount andmanner setforth inhis Plumbing & Heating Co.,138 NLRB716. Posting of the usual noticeswill berecommended.It is also recommended that RespondentCompany, JackWatkins,G.M.C., preserveand, upon request,make avail-able to the Board or its agents payroll and othernecessaryrecords to facilitate the computationof backpay.Upon theforegoing conclusions of law,upon the entirerecord and pursuant to Section10(c) of the Act, I herebyissue the following recommended:ORDER17A. RespondentCompany, Jack Watkins, G.M.C., its of-ficers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Discriminating in regardto hire ortenure ofemploy-ment or any term or condition of employment to encourageor discourage membershipin any labororganization exceptas authorized in Section 8(aX3) of theAct, as amended.(b) In any likeor relatedmanner interferingwith, re-straining,or coercing employees in the exerciseof theirrights as guaranteedby Section 7 of the Act, except to theextent authorized in Section 8(aX3) of theAct, asamended.2.Takethe following affirmativeactionwhich is neces-16Waldronwas reinstatedby Respondent Employer on October 19, 1972.RespondentUnion refrained from further protests, without prejudice, pend-in4 the outcome of the instant case.In the eventno exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelationsBoard, the findings,conclusions, and recommended Order hereinshall, asprovided in Sec. 102.48of theRules and Regulations,be adopted by the Board and become itsfindings,conclusions, and order, and all objections thereto shall be deemedwaived for all purposes.sary to effectuate the purposes of the Act.(a) Post at its facilities in Long Beach, California, copiesof the attached notice marked "Appendix B." 18 Copies ofsaid notice, on formsprovided by the Regional Director forRegion 21,shall,afterbeingduly signed by theRespondent's authorized representative,be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Company to insure that said notices are notaltered, defaced, or covered by any other material.(b) Jointly and severally with the Respondent Unionmake Clifford O. Waldron whole in the manner set forth inthe sectionabove entitled "Remedy."(c)Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of this Order, what stepsRespondent Company has taken to comply herewith.B.Respondent Union, International Association of Ma-chinistsand Aerospace Workers, Lodge No. 1484, its offi-cers, agents, and representatives,shall:1.Cease and desist from:(a)Restraining or coercing employees in the exercise oftheir Section7 rights, specificallyincludingthe right to re-frain from all organizational activity, except to the extentauthorized by Section 8(a)(3) of the Act, as amended.(b) Causing or attempting to cause Jack Watkins, G.M.C., to discriminateagainst anemployee in violation of Sec-tion 8(aX3) of the Act.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a) Post at its office and hiring hall, if any, copies of theattached notice marked "Appendix C." 19 Copies of saidnotice, to be furnished by the Regional Director for Region21, shall, after being duly signed by a representative ofRespondent Union, be posted immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter,in conspicuous places,including all places wherenotices to members are customarily posted. Reasonablesteps shall be taken by Respondent Union to insure thatsaid notices are not altered, defaced, or covered by anyother material.(b) Additional copies of Appendix C shall be signed bya representative of the Respondent Union and forthwithreturned to the Regional Director for Region 21. Thesenotices shall be furnished to Respondent Company andpostedatplaceswhere notices to the RespondentCompany's employees are customarily posted.(c) Advise Respondent Company, Jack Watkins, G.M.C.,in writing, with a copy to Clifford O. Waldron, that it willnot object to the employment by Jack Watkins, G.M.C., ofWaldron.(d) Jointly and severally with the Respondent Companymake Clifford O. Waldron whole in the manner set forth inthe sectionabove entitled "Remedy."18 In the event that the Board'sOrder is enforced by a judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."19 See fn. 18. JACK WATKINS,G.M.C.637(e) Notify the Regional Director for Region 21, in writing,within 20 days from the date of this Order, what steps Re-spondent Union has taken to comply herewith.APPENDIX AEmployer is given discretion by this Agreement;(4)He shall not consider any hearsay evidence;(5)He shall deal only with the grievance which oc-casioned his appointment.APPENDIX BARTICLE VIII-GRIEVANCE AND ARBITRATION:(a) In the event that a dispute arises concerning the inter-pretation or application of this Agreement.the [sic] Unions,or the aggrieved employee,shall file a grievance in writingwith the Employer'sGeneralManager,or his designee,within fifteen(15) calendar days after the occurrence of thealleged violation by the Employer.In the event a grievanceisnot filed within the time specified herein, the grievanceshall not be entitled to consideration.(b)Upon the filing of a written grievance,the partieshereto shall use every amicable means to settle or adjustsuch grievance,but in the event of failure to reach a settle-ment or adjustment thereof within two (2)calendar weeks,the Unions may request the General Manager of the Em-ployer,or his designee,in writing,to take the grievance toarbitration.If the request for arbitration is not made withinone (1) calendar month after the filing of the grievance, thegrievance shall not be subject to arbitration.(c) If the Unions request arbitration of a properly filedgrievance within the time limit specified in paragraph (b) ofthis Article VIII,the grievance shall be presented before animpartial arbitrator to be selected as follows:The Employerand the Unions shall each submit a list of arbitrators accept-able to them within one(1)week after receipt by the Em-ployer of the written request from the Unions forarbitration,and from these lists shall select an arbitratormutually acceptable to both,ifpossible.Should the Em-ployer and the Unions be unable to agree within one (1)calendar week upon a mutually impartial arbitrator, eitherof the parties may request the Federal Mediation and Con-ciliation Service to submit a panel of seven(7) arbitrators,from which an arbitrator shall be selected. Each of theparties shall be entitled to strike three(3) names alternatelyfrom such list. The party who is to strike the first name shallbe selected by lot.(d) The expenses of the arbitrator shall be borne equallybetween the Employer and the Unions.The Arbitrator'sdecision shall be final and binding upon all parties to thearbitration.(e)An employee will be considered to have waived anyclaim for improper payment of wages,including overtime,unless the employee in question,or the Unions,files a writ-ten grievance for non-payment of wages, in accordance withthe provisions of this Article VIII,with the Employer withfifteen(15) calendar days after the employee in question ispaid for the time worked.(f)The powers of the arbitrator are as follows:(1)He shall have no power to change the wages,hours or conditions of employment set forth in thisAgreement;(2)He shall have no power to add to, subtract fromor modify any of the terms of this Agreement.(3)He shall have no power to substitute his discre-tion for the Employer's discretion,in cases where theNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentPursuant to a recommended Order of an AdministrativeLaw Judge of the National Labor Relations Board, and inorder to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify you that:WE WILL NOT interfere with,restrain,or coerce em-ployees by discharging them,or in any other mannerdiscriminating against them,for engaging in protectedconcerted activities,or refraining from all organiza-tional activity,including membership in the Union ex-cept as may be required under the proviso of Section8(a)(3) of the Act.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof rights guaranteed them by Section 7 of the NationalLabor Relations Act, as amended.WE WILL offer Clifford O. Waldron reinstatement tohis former job, or,ifnot available, to a substantiallyequivalent position,without prejudice to his seniorityor other rights or privileges.WE WILL make Clifford O. Waldron whole for loss ofwages and benefits suffered as a result of the discrim-ination against him.JACK WATKINS,G.M.C.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice,Region 21,Eastern ColumbiaBuilding, 849 South Broadway,Los Angeles,California90014,Telephone 213-688-5229. 638DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIX CNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentPursuant to a recommended Order of an AdministrativeLaw Judge of the National Labor Relations Board, and inorder to effectuate the policies of the National Labor Rela-tionsAct, asamended,we hereby notify you that:WE WILL NOTcause or attempt to cause JackWatkins,G.M.C., Long Beach,California,todisccriminateagainst Clifford O. Waldron, or any other employee, inviolation of Section 8(aX3) of the Act, as amended bythe Labor-Management Reporting and Disclosure Actof 1959.WE WILL NOT in any like or related manner restrain orcoerce employees of Jack Watkins, G.M.C., in the exer-cise of the rights guaranteed in Section 7 of the Act,except to the extent such rights may be affected bySection 8(a)(3) of the Act,as amended.WE WILL notify Jack Watkins, G.M.C., that we with-draw our objection to the employment of Clifford O.Waldron, and will not oppose his reinstatement with-out loss of benefits or seniority.WE WILL make Clifford O. Waldron whole for loss ofwages and benefits suffered as a result of the discrimi-nation against him.DatedByINTERNATIONAL ASSOCIATION OFMACHINISTS AND AEROSPACEWORKERS,LODGE No 1484(Labor Organization)(Representative)(Title)